Citation Nr: 0810012	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2006.


FINDINGS OF FACT

1.  Basal cell carcinoma was not shown to have been present 
in service, or within the year following service.

2.  The veteran's basal cell carcinoma is not the result of 
any incidence of service, including Agent Orange exposure.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in, or the result of, 
any incidence of service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that his basal cell carcinoma was 
related to his service in Vietnam.  Specifically, he alleges 
that it was caused by his exposure to herbicides as well as 
his sun exposure while stationed in Vietnam. 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. 
§ 3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute or subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term "soft-tissue sarcoma" includes 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The VA has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449, and Fed. Reg. 57586-57589 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic 
for VA purposes, to include malignant tumors, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The record shows that the veteran served in the Army in the 
Republic of Vietnam during the Vietnam era.  He is therefore 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. 
§ 1116(f).  The veteran contends that his exposure to Agent 
Orange caused and/or contributed to his current condition of 
basal cell carcinoma of the skin.  

In reviewing the veteran's service connection claim under the 
provisions pertaining to chronic diseases, the Board notes 
that the record is devoid of competent evidence of the 
manifestation of any malignant tumors, at any time during 
service or within the one-year period immediately following 
service.  Thus, the Board is precluded from further 
entertaining a potential grant of service connection for 
basal cell carcinoma under the provisions pertaining to 
presumptive service connection for chronic diseases.  

In reviewing the veteran's service connection claim under the 
provisions pertaining to diseases presumptively associated 
with Agent Orange exposure, the Board notes that the record 
is devoid of any evidence of any presumptive diseases listed 
in Section 3.309(e), at any time during or after service.  
The Board acknowledges the appellant's contention that he has 
basal cell carcinoma, that he was exposed to Agent Orange and 
that as a result he should be presumptively service-
connected.  The Board, however, is precluded from granting 
the benefit sought under the Agent Orange presumptive 
provisions because basal cell carcinoma is not one of the 
types of cancers presumptively related to Agent Orange 
exposure.  Thus, presumptive service connection is not 
warranted based on exposure to Agent Orange.

Of course, if competent evidence demonstrated that the 
veteran's basal cell carcinoma had its onset during, or was 
etiologically related to, his period of active military 
service, service connection could be granted on a direct 
basis.  However, there is no evidence to support a direct 
connection.  

The veteran's service medical records are silent as to any 
complaints of, treatment for, or manifestation of any skin 
complaint, including basal cell carcinoma at any time during 
service.  Both pre-induction report of medical history and 
examination dated May 1967, as well as the separation report 
of medical history and examination, dated April 1969, noted 
normal skin.  

A March 1968 letter from P.H.C., M.D., noted that the veteran 
had solar dermatitis, and prescribed the veteran sunscreen.

The veteran submitted private treatment records from G.S.S., 
M.D., dated May 198- through August 2003.  A May 1989 
treatment report indicated complaints of erythema and scaling 
on the right side of the tip of the nose, which had been 
present for the last five to six years.  The veteran also 
reported skin cancer that had been removed two years prior.  
A June 1989 report indicated that a biopsy revealed basal 
cell carcinoma, which was treated with cryosurgery.  A May 
1996 report indicated a couple of actinic keratoses on the 
left ear, and a December 1996 report noted seborrheic 
keratosis on the left temple.  Subsequent treatment reports 
indicated follow-up treatment for basal cell carcinomas, as 
well as actinic and seborrheic keratoses, of the nose, 
forehead, ears, and upper back.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in September 2005.  During his hearing the 
veteran testified that he would get redness in his face when 
he was outside in the sun, due to the type of skin he had.  
He further stated that while he was stationed in Vietnam, his 
MOS of assistant gunner kept him outside in the sun from 
daylight until dusk.  He also admitted that he did not have 
any problems nor did he seek treatment during service, but 
did allege that approximately one or two years after service, 
he had spots on his nose for which he sought treatment from a 
dermatologist.  However, the veteran testified that those 
records were unavailable for review.  

The veteran was afforded a VA examination in April 2006.  The 
veteran reported that he sought treatment a year or more 
after service from Dr. G.S.S., for a spot on the left side of 
his nose.  The examiner noted that the veteran grew up in 
South Carolina and not taking any particular sun precautions 
while growing up.  He also stated that when his face was 
exposed to the sun, he felt a burning sensation and would 
have some type of breakout caused by the sun.  The examiner 
stated that at present there were no actual skin lesions but 
there were surgical scars on the right nasal labial area, the 
nose, the right forehead, and the left sternoclavicular area.  
The examiner provided a diagnosis of scars resulting from the 
removal of basal cell carcinomas.  The examiner opined that 
it was less likely than not that the veteran's basal cell 
carcinoas developed as a consequence of the veteran's 
exposure to Agent Orange, as the examiner was not aware of 
any medical literature linking Agent Orange or dioxin 
exposure to basal cell carcinomas.  Additionally, the 
examiner opined that it was less likely than not that the 
basal cell carcinomas developed due to the veteran's exposure 
to sunlight while stationed in Vietnam.  The examiner stated 
that he could not find any evidence of treatment for basal 
cell carcinoma prior to 1987, and that any sun exposure in 
Vietnam only made up one part of his entire life's sun 
exposure.  

Thus, while the veteran currently has basal cell carcinomas, 
there is no objective medical evidence linking the veteran's 
skin cancer to his active service.  Service medical records 
are silent as to any complaints or treatment for any skin 
disease.  While the veteran stated he sought treatment for a 
lesion on his nose a year or two after service, the first 
documented evidence of a basal cell carcinoma was in 1989 
treatment record.  Similarly, the VA examiner could not find 
any evidence of treatment for basal cell carcinoma prior to 
1987 - nearly 19 years after discharge from service.  
Further, the VA examiner opined that he was unaware of any 
medical literature linking Agent Orange exposure to basal 
cell carcinoma.  The examiner also opined that it was less 
likely than not that any exposure to the sun in Vietnam was 
related to the veteran's development of basal cell carcinoma 
in 1987. No medical opinion or other competent medical 
evidence to the contrary supporting the veteran's assertions 
of a nexus between his current condition and his period of 
military service has been submitted.

Accordingly, the evidence of record does not show that the 
veteran's basal cell carcinoma is due to service, including 
Agent Orange exposure.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for basal cell carcinoma, to include as a 
result of exposure to herbicides, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


